         Case 1:18-cv-00075-RP Document 73-1 Filed 07/15/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DIVISION OF TEXAS
                             AUSTIN DIVISION
BONNIE CRANKSHAW                    §
      Plaintiff                     §
                                    §
v.                                  §        1:18-cv-75-RP
                                    §
CITY OF ELGIN AND THOMAS            §
MATTIS,                             §
      Defendants
                            FINAL JUDGMENT

       Before the Court is a Motion to Enter Judgment filed by Defendants City of Elgin and
Thomas Mattis (collectively, “Defendants”). On May 20, 2019, counsel for Plaintiff and
Defendants appeared and announced ready. After a full trial on the merits, the Jury returned a
Verdict on May 23, 2019 for Plaintiff Crankshaw in the amount of $19,660.00 for the City of
Elgin’s FMLA Interference, and a Verdict for Defendants on all other counts. (Dkt. 71).
Defendants now seek an order for entry of judgment under Federal Rule of Civil Procedure 58,
and an order that Plaintiff and Defendants be responsible for their own respective costs. (Dkt.
72).
       Having considered the Defendants’ Motion, the evidence, and the relevant law, the Court
finds that the motion should be GRANTED. Accordingly, IT IS SO ORDERED that each party
be responsible for its own costs, and that Plaintiff Bonnie Crankshaw:
1.     Be awarded $19,660.00 from the Defendant City of Elgin for its FMLA Interference;
2.     Take nothing from the City of Elgin for her counts of (1) FMLA Retaliation, (2) ADA
Discrimination, (3) ADA Failure to Accommodate, and (4) ADA Retaliation;
3.     Take nothing from Defendant Thomas Mattis.
All relief not expressly granted to is hereby DENIED.
SIGNED on

                                                        ROBERT PITMAN
                                                        UNITED STATES DISTRICT JUDGE
